Citation Nr: 9907486	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1943 to March 1946 and from 
November 1947 to January 1949, and died in April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

An August 1996 decision denied the veteran's claim for 
service connection for hearing loss.  He filed a notice of 
disagreement with that decision and a statement of the case 
was issued.  The veteran died in April 1997, within one year 
of the August 1996 denial, while his appeal was pending.  A 
March 1998 letter to the appellant indicates that her claim 
for accrued benefits was denied because at the time of the 
veteran's death there was neither a claim pending for VA 
benefits nor payments that had not been made.  The issue of 
whether the veteran's claim for hearing loss, for purposes of 
accrued benefits, was pending at the time of the veteran's 
death is referred to the RO for its consideration.  


REMAND

The veteran's first period of active service was with the 
United States Army.  The record reflects that requests have 
been directed to the National Personal Records Center for 
records relating to this period of service.  With the 
exception of a March 1946 service separation examination 
report of record, the response to these requests has been 
that the veteran's records for the period from March 1943 to 
March 1946 

are presumed to have been destroyed in a fire.  The veteran's 
second period of service was with the United States Air 
Force.  The record does not reflect that a request has been 
made to the National Personnel Records Center for records 
relating to the veteran's period of active service in the 
United States Air Force from November 1947 to January 1949.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the National 
Personnel Records Center and request all 
available service medical records 
relating to the veteran's period of 
active service from November 1947 to 
January 1949 with the United States Air 
Force.  Any records received should be 
associated with the record on appeal.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
appellant's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, both the 
appellant and her representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status.  The appellant and her 
representative should be afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

